


April 19, 2013
CNX Gas Company LLC
CNX Center
1000 CONSOL Energy Drive
Canonsburg, PA 15317
Attention: Nicholas J. DeIuliis
Re:     Amendment No. 1 to the Asset Acquisition Agreement to Extend Time for
the Title Dispute Date and establish the Title Defect Notice Date
Dear Mr. DeIuliis:


Reference is made to the Asset Acquisition Agreement (“AAA”), dated August 17,
2011, between CNX Gas Company LLC (“CONSOL”) and Noble Energy, Inc. (“Noble”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings assigned thereto in the AAA.
Whereas, Noble has submitted to CONSOL Title Defect Notices from the time of
Closing through April 1, 2013, and pursuant to Section 5.3 of the AAA, the Title
Dispute Date (as defined in the AAA) was sixty (60) days from the date of each
Title Defect Notice.
Whereas, due to the volume of Title Defects that have been submitted to CONSOL,
Noble and CONSOL agree that both parties would benefit from an extension of the
Title Dispute Date in order to adequately address these Title Defects.
Therefore, CONSOL and Noble hereby agree to amend the AAA to extend the Title
Dispute Date, for Title Defects which were submitted prior to or on April 1,
2013 (including but not limited to those Title Defects referenced in Noble’s
letter to CONSOL dated March 28, 2013, regarding Preliminary Title Defect
Notices (a copy of which is attached hereto as Exhibit “A”)), from 60 days to
120 days after April 1, 2013 (the “Extension”). Additionally, CONSOL and Noble
hereby agree to amend the AAA to make the Title Defect Notice Date April 1, 2013
for all Title Defects asserted by Noble, regardless of when any particular Title
Defect Notice was asserted by Noble (the “New Title Defect Notice Date”). As
such, CONSOL will have the right, but not the obligation to cure any Title
Defects asserted by Noble for a period of 180 days after April 1, 2013 (the “New
Cure Period”). However, the Extension, New Title Defect Notice




--------------------------------------------------------------------------------




Date and the New Cure Period shall not apply to Title Defects that have already
been conceded by CONSOL. Except as amended hereby, the AAA shall remain
unchanged and in full force and effect.
Best Regards,


Noble Energy, Inc.






By: /s/ Shawn E. Conner    
Name: Shawn E. Conner
Title: Vice President




Acknowledged and agreed as of the date first set forth above




CNX Gas Company LLC






By: /s/ Stephen W. Johnson    
Name:    Stephen W. Johnson
Title:    Senior Vice President










Cc:     Gary Willingham
Donnie Moore
John Lewis
Aaron Carlson


